 



Exhibit 10.1
Named Executive Officer Compensation Schedule

                                      2005 Long-Term         Name & Principal
Position   2005 Salary     2005 Bonus     Incentive Award(1)     2006 Base
Salary  
 
                               
Timothy H. Callahan
  $ 1,050,000     $ 1,760,000     58,637 RSRs   $ 1,110,000  
Michael C. Colleran
    400,000       650,000     28,785 RSRs     425,000  
William R.C. Tresham
    400,000       550,000     26,652 RSRs     425,000  
Brian K. Lipson
    400,000       450,000     21,322 RSRs     414,000  
Ted R. Jadwin
    290,000       185,000     9,595 RSRs     300,000  

 

(1)   Upon vesting of the restricted stock rights (the “RSRs”), one share of
Trizec’s common stock is issuable for each RSR that vests. The RSR award granted
to each executive officer represents the number of RSRs awarded based on $23.45
per share of Trizec common stock, the closing price on February 6, 2006.

 